COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Dr. Michael (Mikhail) Tyurin v. Capital One, N.A., David
                            Walton, Bank of America, N.A., Matthew D. Durham,
                            Synchrony Bank, and Citibank, N.A.

Appellate case number:      01-16-00810-CV

Trial court case number:    2016-45823

Trial court:                234th District Court of Harris County

        Appellant, Dr. Michael (Mikhail) Tyurin, has filed notices of appeal of the trial
court’s (1) April 26, 2017 order granting appellee Bank of America, N.A.’s Rule 91a
Motion to Dismiss; (2) April 26, 2017 order granting appellee Matthew D. Durham’s
Rule 91a Motion to Dismiss; (3) May 8, 2017 order granting appellee Synchrony Bank’s
traditional and no-evidence motion for summary judgment; and (4) May 8, 2017 order
granting appellee Citibank, N.A.’s traditional and no-evidence motion for summary
judgment.1 On September 27, 2017, we granted Appellant’s motion for an extension of
time to file his brief and notified him that any brief filed in this appeal must comply with
all requirements of Texas Rule of Appellate Procedure 38.1. See TEX. R. APP. P. 38.1
(governing contents and organization of appellant’s brief). On October 27, 2017,
appellant filed his “Appellant’s Brief on the Merits.”
       Although we construe an appellate brief liberally, a party proceeding pro se must
comply with all applicable procedural rules. Green v. Midland Mortg. Co., 342 S.W.3d
686, 692 n.7 (Tex. App.—Houston [14th Dist.] 2011, no pet.). Appellant’s Brief on the
Merits does not contain a concise statement of the issues presented for review or “a clear
and concise argument for the contentions made.” See TEX. R. APP. P. 38.1(f), (i).
Additionally, the brief does not include a concise “Statement of the Case,” a “Statement
of Facts” that “concisely and without argument” states the facts pertinent to the issues


1
       On June 13, 2017, we previously dismissed Tyurin’s appeal as to Capitol One, N.A. and
       David Walton.
presented, or a “Summary of the Argument” that presents “a succinct [and] clear”
statement of the arguments contained in the brief. See id. 38.1(d), (g), (h).
       Accordingly, we STRIKE “Appellant’s Brief on the Merits” filed on October 27,
2017. Appellant is directed to file an “Appellant’s Brief on the Merits” that complies
with all applicable requirements of Texas Rule of Civil Procedure 38.1 no later than
30 days from the date of this order. See TEX. R. APP. P. 38.1, 38.9.
      Appellees’ briefs, if any, will be due within 30 days after “Appellant’s Brief on the
Merits” is filed, as directed in this order. See TEX. R. APP. P. 38.6(b).
      It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                                               Acting for the Court

Date: December 19, 2017